COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-18-00181-CV


In re Philip T. Pixler                    §    Original Proceeding

                                          §    From the 271st District Court

                                          §    of Wise County (CV17-10-820)

                                          §    July 26, 2018

                                          §    Opinion by Justice Meier

                                   JUDGMENT

       This court has considered the petition for writ of mandamus filed by Relator

Philip T. Pixler and is of the opinion that relief should be denied in part and

conditionally granted in part.

       We deny Philip T. Pixler’s petition insofar as he challenges the district

court’s subject-matter jurisdiction over the City’s claims for injunctive relief, to

recover civil penalties, and for violating the TUFTA.

       We conditionally grant Philip T. Pixler’s petition insofar as he challenges

the district court’s subject-matter jurisdiction over the City’s claim to enforce the

administrative penalties. Accordingly, we direct the district court to set aside only
the portion of its March 27, 2018 “Summary Judgment Order and Permanent

Injunction” in which it ordered “that, pursuant to Texas Local Government Code

§ 54.044, the [City] is entitled to enforcement of the administrative penalties

assessed against [Pixler] totaling $8,000.” A writ will issue only if the district

court fails to do so.1

      This Court’s June 5, 2018 order staying the trial court proceedings in

cause number CV17-10-820, styled City of Newark, William Andrew Messer,

Mack Reinwand, Ashley D. McSwain, Rene Culp, Pamela Thompson, Taylor

Burton, and Jeanine M. Inman v. Philip T. Pixler, pending in the 271st District

Court of Wise County, Texas, is hereby lifted.

      It is further ordered that relator Philip T. Pixler shall pay one-half of the

costs of this proceeding and that real party in interest City of Newark shall pay

one-half of the costs of this proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Bill Meier
                                         Justice Bill Meier




      1
       We deny Pixler’s request to sanction the City in the amount of $80,000.